DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the claim amendments filed 5/5/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9, 10, 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman, US 8,299,590, in view of Kang et al., US 6,114,413, and Min et al., US 2016/0276308, and Miller Jr et al., US 7,960,827.
Regarding claim 1, Rahman (figure 1) teaches a semiconductor device comprising: a semiconductor die 104 coupled to a substrate 102; a mold compound 108 
Rahman fails to teach the thermal conductive material is a thermal conductive paste including polymer and thermally conductive particles.
Kang (abstract) teaches a thermal conductive paste including polymer and thermally conductive particles to attach a heat sink or spreader to an active device (column 1, lines 25-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thermal conductive paste of Kang in the invention of Rahman because Kang teaches it is environmentally safe and has a low cost, has a high thermal conductivity, produces a high joint strength, and can be processed at lower temperatures to produce a reliable joint (column 2, lines 31-48).
Rahman and Kang fails to teach more the more than one opening formed through the mold compound includes at least one elongated opening.
Min (figure 5B) teaches the more than one opening 540 formed through the mold compound 510 includes at least one elongated opening.

Rahman fails to teach the openings have different sizes.
Miller Jr (figures 2 & 6) teaches the openings 130/132/134 in figure 2 & 134/664 in figure 6) have different sizes.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the differently sized openings of Miller Jr in the invention of Rahman because Miller Jr teaches it is conventionally known in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 2, Rahman (figure 1) teaches a thermal conductivity of the at least one thermal conductive material section (column 4, lines 35-37 teach a metallic substance) is greater than a thermal conductivity of the mold compound (column 4, lines 62-66 teaches a polymer resin, a thermoplastic, a thermoset or the like). The materials of Rahman inherently meet this limitation.

In re claim 4, Rahman (figure 1) teaches the semiconductor die 104 is within a stacked semiconductor die set (with 102).
Concerning claim 5, Rahman (figure 1) teaches the stacked semiconductor die set includes a bottom semiconductor die 102 coupled to the substrate 116 and a top semiconductor die 104 coupled to the bottom semiconductor die 102.
Regarding claim 9, Rahman (figure 1) teaches the at least one thermal conductive material section 106 includes a first thermal conductive material section 106 and a spaced apart second thermal conductive material section 106.
With respect to claim 10, Rahman (column 4, lines 35-37 teaches they can be formed of silicon "and/or" other materials. That means that each section could be a different material) teaches the first thermal conductive material section 106 comprises a different thermal conductive material than thermal conductive material of the second thermal conductive material section.
As to claim 13, Rahman (figure 1) teaches the top semiconductor die 104 is within a semiconductor die stack (with 102).
As to claim 26, Miller Jr (figure 1) teaches the at least one elongated opening 130/132/134 includes arcuate end walls.
6 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman, US 8,299,590, in view of Kang et al., US 6,114,413, and Miller Jr et al., US 7,960,827, as applied to claim 1 above, and further in view of Chen et al., US 2018/0005916.
In re claim 6, Rahman (figure 1) teaches the at least one thermal conductive material section 106 interfaces with the bottom semiconductor die 102 and the top semiconductor die 104. Wherein it interfaces with the top semiconductor die in that it is near it, as shown in the elected figure 8. Note that the thermal conductive material section in elected figure 8 does not come in contact with the top semiconductor die. The molding compounds 714 clearly is between the two. So in this claim "interfaces" must mean "is near to".
But Rahman fails to teach the heat spreader 110 is coupled to the substrate 102.
Chen teaches the heat spreader 182 is coupled to the substrate 174.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the heat spreader of Chen in the invention of Rahman because by extending the heat spreader to the substrate the amount of heat spreading material is increased therefore increasing the efficiency and amount of heat that can be dissipated. Also, it provides a stronger attachment of the heat spreader to the device making it harder to delaminate or peel away from the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        5/7/21